DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-03-2022 and 11-30-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 10-11, 15-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 10-11, 15-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. hereinafter 2011/0076572 hereinafter Amine in view of U.S. Pre-Grant Publication No. 2006/0269843 hereinafter Usami. 
Regarding Claim 1, Amine teaches a non-aqueous electrolyte solution comprising: a non-aqueous solvent containing acetonitrile (paragraph 33) and vinylene carbonate (paragraph 38); and a compound represented by the general formula R1-A-R2 (paragraph 45), wherein the content of the acetonitrile is 10 to 100 vol % based on the total amount of ingredients contained in the solution (paragraph 43), the total content of vinylene carbonate and the compound represent by the general formula is 0.1% by volume or more and less than 10% by volume based on the total amount of the nonaqueous solvent, and wherein the content of the vinylene carbonate is less than the content of the compound represented by the general formula (paragraphs 41, 44, 56).  
With regards to the content of vinylene carbonate, Usami teaches a non-aqueous electrolyte solution that comprises vinylene carbonate in an amount of 0.05% to 5% by volume based on the non-aqueous electrolyte (paragraph 40). Therefore, it would have been obvious to one of ordinary skill in the art to include vinylene carbonate in such amount in the electrolyte before the effective filing date of the claimed invention because Usami discloses that such modification can ensure the safety of the battery (paragraph 40). 
Regarding Claim 2, the combination teaches that the content of the vinylene carbonate is 0.05% to 5% by volume based on the non-aqueous electrolyte (paragraph 40 of Usami) and the content of the vinylene carbonate is less than the content of the compound represented by the general formula (paragraphs 41, 44, 56 of Matsuoka). 
Regarding Claim 3, the combination teaches that the compound represented by the general formula contains ethylene sulfite (paragraph 50 of Matsuoka). 
Regarding Claims 4-8, the combination teaches that the electrolyte comprises a lithium salt containing LiFSO3 in an amount of 200 ppm by weight or less based on the total amount of the nonaqueous electrolyte solution, that the electrolyte further comprises lithium bis(fluorosulfonyl)imide and LiPF6 at a molar concentration satisfying: LiPF6 < lithium-containing imide salt, and the content of the lithium salt is 0.1 to 40 parts by weight based on 100 parts by weight of the nonaqueous electrolyte solution (paragraphs 24, 28-32 of Matsuoka). 
Regarding Claims 10 and 11, the combination teaches that the electrolyte further comprises a compound represented by the general formula (1) and (2) (see paragraphs 13, 14 of Usami) and it is therefore expected that a recovery charging capacity retention rate of 90% or more in a battery including the nonaqueous electrolyte solution. 
Regarding Claim 15, the combination teaches a nonaqueous secondary battery comprising the nonaqueous electrolyte solution described above (see Matsuoka and Usami above). 
Regarding Claim 16, the combination teaches the battery as described above and expected to have a recovery charging capacity retention rate of 90% or more. 
Regarding Claims 17-21, the combination teaches that the battery comprises a separator including a first layer, and a second layer stacked on at least one side of the first layer, wherein the second layer contains at least one selected from the group consisting of ceramic, aramid resin and polyvinylidene fluoride (PVDF) and contains a silane-modified polyolefin (paragraph 100 of Matsuoka and paragraphs 38-39 of Usami).  The separator is expected to initiate a silane crosslinking reaction in the electrolyte solution and have similar TOF-SIMS measurement. 
Regarding Claims 23-24, the combination teaches that the separator has a layer structure formed by overlapping a layer mainly composed of the inorganic material, a layer composed of a mixture of the inorganic material and substrate fiber, and a layer composed mainly of the substrate fiber (paragraph 100 of Matsuoka and paragraphs 38-39 of Usami). 
Regarding Claim 25, the combination teaches that the electrolyte solution further comprises ethylene carbonate, and a compound having an olivine-type structure represented by formula LiFePO4 as a positive electrode active material of a positive electrode included in the nonaqueous secondary battery (paragraphs 34, 71 of Matsuoka). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729